Exhibit 10.01

 

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

June 10, 2011

TRÂM T. PHI

Dear Tram:

Imperva, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be Vice President, General Counsel & Corporate
Secretary and you will report to the Company’s CEO, Shlomo Kramer. This is a
full-time position. By signing this letter agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$240,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. You will be eligible
to be considered for an incentive bonus. The bonus will be awarded based on
quarterly objective or subjective criteria approved by the Company’s Chief
Executive Officer. Your target annual bonus will be equal to $115,000 and paid
on a quarterly basis. For the remainder of 2011, your bonus will be guaranteed
on a pro-rated basis.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time.

4. Stock Options. Subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 210,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is granted or on your first day of employment,
whichever is later. The option will be subject to the terms and conditions
applicable to options granted under the Company’s 2003 Stock Plan (the “Plan”),
as described in the Plan and the applicable Stock Option Agreement. The option
may be exercised with respect to 25% of the Shares subject to this option when
the Optionee completes 12 months of continuous service after the Vesting
Commencement date. This option may be exercised with respect to an additional
6.25% of the Shares subject to this option when the Optionee completes each
3-month period of continuous service thereafter. If the Company is subject to a
Change in Control before your service with the Company terminates, then the
option may immediately be exercised

 

        1 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

with respect to 50% of the remaining unvested shares. If the Company is subject
to a Change in Control and you are subject to an Involuntary Termination (as
defined in Section 10) within three (3) months before or twelve (12) months
after that Change in Control, then the option may be exercised with respect to
all shares.

5. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

7. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

8. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

9. Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company.

10. Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause, as defined below, or (b) voluntary resignation
following (i) a change in your position with the Company that materially reduces
your level of authority or responsibility, (ii) a reduction in your base salary
by more than 10% or (iii) receipt of notice that your principal workplace will
be relocated more than 30 miles.

 

        2 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company, which breach causes material harm to the Company, (c) your
material failure to comply with the Company’s written policies or rules, which
failure causes material harm to the Company (d) your conviction of, or your plea
of “guilty” or “no contest” to, a felony under the laws of the United States or
any State involving fraud, dishonesty, or moral turpitude, (e) your gross
negligence or willful misconduct, (f) your continuing failure to perform
assigned duties after receiving written notification of the failure from the
Company’s Board of Directors or (g) your failure to cooperate in good faith with
a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation. In the
cases of (b) or (f) above, “Cause” will only exist if you have not cured the
events described in (b) or (f) giving rise to “Cause” within twenty (20) days of
written notice being provided to you.

* * * * *

 

        3 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on June 13, 2011.
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States, as well as passing the Company’s mandatory background verification. Your
employment is also contingent upon your starting work with the Company on or
before August 31, 2011.

 

Very truly yours,

IMPERVA, INC.

By:   /s/ Terry Schmid   Terry Schmid Title:   Chief Financial Officer Dated:  
June 22, 2011

I have read and accept this employment offer:

 

/s/ Trâm Phi Signature of Tram Phi

Dated: June 10, 2011

 

        4 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

Attachment: Exhibit A: Proprietary Information and Inventions Agreement

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms and memorializes an agreement that Imperva Inc., a
Delaware corporation (the “Company”) and I, Tram Phi, have had since the
commencement of my employment with the Company in any capacity and that is and
has been a material part of the consideration for my employment by Company:

1. I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party’s confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of Company.
Further, I have not retained anything containing any confidential information of
a prior employer or other third party, whether or not created by me.

2. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial property rights of any sort throughout
the world) relating to any and all inventions (whether or not patentable), works
of authorship, mask works, designs, knowhow, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by
applicable law (collectively “Inventions”) and I will promptly disclose all
Inventions to Company. I will also disclose anything I believe is excluded by
law so that the Company can make an independent assessment. I hereby make all
assignments necessary to accomplish the foregoing. I shall further assist
Company, at Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
specified to be so owned or assigned. I hereby irrevocably designate and appoint
Company as its agents and attorneys-in-fact to act for and in my behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by me. If I wish to clarify that something created by me prior to my
employment that relates to Company’s actual or proposed business is not within
the scope of this Agreement, I have listed it on Appendix A. If I use or
disclose my own or any third party’s confidential information or intellectual
property when acting within the scope of my employment or otherwise on behalf of
Company, Company will have and I hereby grant Company a perpetual, irrevocable,
worldwide royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.

3. To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as

 

        5 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively
“Moral Rights”). To the extent I retain any such Moral Rights under applicable
law, I hereby ratify and consent to any action that may be taken with respect to
such Moral Rights by or authorized by Company and agree not to assert any Moral
Rights with respect thereto. I will confirm any such ratifications, consents and
agreements from time to time as requested by Company.

4. I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.” I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information. However, I shall not be obligated under this paragraph with respect
to information I can document is or becomes readily publicly available without
restriction through no fault of mine. Upon termination of my employment, I will
promptly return to Company all items containing or embodying Proprietary
Information (including all copies), except that I may keep my personal copies of
(i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice.

5. Until one year after the term of my employment, I will not encourage or
solicit any employee or consultant of Company to leave Company for any reason
(except for the bona fide firing of Company personnel within the scope of my
employment).

6. I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

7. I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

 

        6 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

8. I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine. My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, it subsidiaries, successors and assigns.

9. Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. I also understand that any breach of this
Agreement will cause irreparable harm to Company for which damages would not be
a adequate remedy, and, therefore, Company will be entitled to injunctive relief
with respect thereto in addition to any other remedies.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.

 

June 10, 2011 /s/ Trâm Phi Tram Phi

Accepted and Agreed to:

Imperva Inc.

 

By   /s/ Terry Schmid

 

        7 | Confidential Offer Letter—Tram Phi, June 10, 2011



--------------------------------------------------------------------------------

LOGO [g316688imperva.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

 

APPENDIX A

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer. Any
provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

A. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

B. Result from any work performed by the employee for his employer. To the
extent a provision in an employment agreement purports to require an employee to
assign an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.

List of Excluded Inventions

x I do not have any inventions to exclude.

¨ Listed below are inventions I wish to exclude:

 

        8 | Confidential Offer Letter—Tram Phi, June 10, 2011